DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "during abandonment of the well" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The method including abandoning of the well was never set forth by this claim or the parent claims(s). 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 9, 13-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2016/048332 (or US equivalent US 2017/0247598 to Kennedy et al.)..
 	
Kennedy et al. discloses, with respect to claim 1, a method for sealing at least a portion of a well (ABS, [0061], [0064], [0105], wherein the method comprises: - injecting a sealing medium into the portion of the well which is to be sealed, wherein the sealing medium comprises quick clay [0082 – illite, chlorite]. Although the term “quick clay” is not used, the illite and chlorite type of clays that are examples of quick clay. Therefore, it would be considered an obvious expedient to use the terms interchangeably.

 	With respect to claim 2, the reference discloses wherein the sealing medium is injected through a drill string (16, Fig. 1), [0105]. 

 	With respect to claims 3 and 13, the reference discloses wherein at least one casing string is installed in the well. [0048], [0061]

 	With respect to claim 4, the reference discloses wherein the portion of the well is an annulus between the casing string and at least one of a wall of the well and an annulus between two casing strings [0061]. 

 	With respect to claims 5 and 14, the reference discloses wherein the drill string is provided with a mechanical plug provided with a rubber seal for sealing the space 

 	With respect to claims 6 and 15, the reference discloses wherein the sealing medium is injected into the annulus during installation of the casing string in the well. [0061], [0064], [0105] 

 	With respect to claim 8, the reference discloses further comprising: - filling the entire well with the sealing medium for plugging the well. [0061], [0064], [0105]
 
 	With respect to claim 9, the reference discloses wherein the method comprises: - altering the characteristics of the sealing medium adding at least one of water, salt, sand and silt. [0099] 

 	With respect to claim 16, the reference discloses wherein the quick clay comprises at least one of illite and chlorite. [0082] 

	With respect to claim 17, Kennedy et al. discloses a method for sealing at least a portion of a well, the method comprising: injecting a sealing medium including quick clay into the portion of the well (ABS, [0061], [0064], [0105], [0082- illite, chlorite]. Although the term “quick clay” is not used, the illite and chlorite type of clays that are examples of quick clay. Therefore, it would be considered an obvious expedient to use the terms interchangeably.
In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).
  	
	With respect to claim 18, the reference teaches wherein the portion of the well is an annulus around at least one casing string installed in the well; wherein the quick clay is in a liquid state when it is injected into the well; and wherein the method further comprises allowing the quick clay to settle and solidify in the annulus. [0061], [0105]

 	With respect to claim 20, the reference teaches further comprising altering the characteristics of the sealing medium by adding water to decrease the viscosity of the quick clay, or salt to increase the viscosity of the quick clay. [0099] 
Allowable Subject Matter
Claims 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2016/175774 teaches a final grout fluid for wellbores that includes illite. US 6547710 teaches well fluids with chlorite and illite used for controlling fluid loss operations. US 6102621 teaches a carrier fluid having illite that is used for injecting materials into well casings. GB 2161187 teaches a formation stabilizing solution having chlorite or illite.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        2/3/2021